Exhibit 10.7

 

AGREEMENT TO AMEND THE AMENDED AND RESTATED SECURED
CONVERTIBLE TERM NOTE AND COMMON STOCK PURCHASE WARRANT

 

This AGREEMENT (the “Agreement”) is entered into as of October     , 2005 (the
“Agreement Date”), by and among DynTek, Inc., a Delaware corporation (the
“Company”) and Laurus Master Fund, Ltd. (“Laurus”).

 

RECITALS

 

A.                                   WHEREAS, on November 15, 2004, the Company
issued that certain Amended and Restated Secured Convertible Term Note (the
“Note”) to Laurus for an aggregate principal amount of $6,649,999, pursuant to
which the Company is obligated to make certain monthly payments of principal
beginning on December 1, 2005 (each an “Amortization Date”) and ending on
January 30, 2007 (the “Maturity Date”), on which date the aggregate principal
amount of the Note, together with any accrued and unpaid interest thereon, is
required to have been paid in full;

 

B.                                     WHEREAS, in connection with the issuance
of the Note, the Company issued to Laurus a five-year amended and restated
warrant to purchase 1,046,150 shares of common stock of the Company, exercisable
at $0.65 per share (the “Warrant”);

 

C.                                     WHEREAS, Laurus has agreed to defer each
of the first Amortization Date and Maturity Date by three (3) months,
respectively;

 

D.                                    WHEREAS, pursuant to that certain Security
Agreement by DynTek, Inc. in favor of Laurus Master Fund, Ltd. dated January 30,
2004 (the “Security Agreement”) and in connection with the Company’s Obligations
(as such term is defined in the Security Agreement), the Company granted to
Laurus a security interest in substantially all of the Company’s assets, which
are more specifically set forth in the Security Agreement as the “Collateral,”
and the Company agreed to certain covenants with respect to the Collateral set
forth in Sections 3(d), 3(f), 4(c) and 10 of the Security Agreement (the
“Covenants”);

 

E.                                      WHEREAS, the Company proposes to enter
into a Note Purchase Agreement by and between the Company and SACC Partners,
L.P. and Lloyd Miller (the “Subordinated Lenders”), pursuant to which the
Company will issue Secured Promissory Notes, due December 31, 2006, in an
aggregate amount not to exceed $2.5 million (the “Bridge Financing”), which
Secured Promissory Notes shall be secured by a security interest in the
collateral as set forth on Exhibit A hereto (the Collateral,” and such security
interest the “Security Interest”), which Security Interest will be junior and
subordinated, at all times, to any security interest of Laurus whether now or
hereafter existing;

 

F.                                      WHEREAS, the payments to be made
pursuant to the Secured Promissory Notes shall be subordinated to the Company’s
Obligations to Laurus pursuant to the terms of Section 3 hereof; and

 

G.                                     WHEREAS, to further induce Laurus to
defer the first Amortization Date and Maturity Date and to consent to the Bridge
Financing, the Company has agreed to reduce the exercise price of the Warrant to
$0.25 per share.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereby agree as follows:

 


1.                                       AMORTIZATION DATE AND MATURITY DATE OF
NOTE.  THE FIRST AMORTIZATION DATE IS HEREBY EXTENDED TO MARCH 1, 2006, SUCH
THAT MONTHLY PRINCIPAL PAYMENTS SHALL BEGIN ON MARCH 1, 2006 IN THE AMOUNTS SET
FORTH IN THE NOTE, AND THE MATURITY DATE IS HEREBY EXTENDED TO APRIL 30, 2007.


 


2.                                       REDUCTION IN EXERCISE PRICE OF THE
WARRANT.  THE EXERCISE PRICE OF THE WARRANT IS HEREBY REDUCED TO $0.25 PER
SHARE.


 


3.                                       WAIVER AND CONSENT.  LAURUS HEREBY
CONSENTS TO THE CONSUMMATION BY THE COMPANY OF THE BRIDGE FINANCING AND THE
TRANSACTIONS CONTEMPLATED THEREIN, AND AGREES THAT THE CREATION AND EXISTENCE OF
SECURITY INTERESTS CONTEMPLATED BY THE BRIDGE FINANCING SHALL NOT CONSTITUTE A
BREACH OR DEFAULT OF THE COVENANTS; PROVIDED, HOWEVER, THAT:


 


(A)                                  SUCH SECURITY INTERESTS REMAIN FULLY
SUBORDINATED TO ANY SECURITY INTEREST OF LAURUS PURSUANT TO THE TERMS OF THE
SECURITY AGREEMENT; AND


 


(B)                                 EXCEPT AS EXPRESSLY OTHERWISE PROVIDED IN
THIS AGREEMENT OR AS THE SENIOR LENDER MAY OTHERWISE EXPRESSLY CONSENT IN
WRITING, ANY PAYMENTS TO THE SUBORDINATED LENDERS PURSUANT TO THE TERMS OF THE
BRIDGE FINANCING OR OTHERWISE SHALL BE POSTPONED AND SUBORDINATED TO THE PAYMENT
IN FULL OF OBLIGATIONS TO LAURUS (AS SUCH TERM IS DEFINED IN THE SECURITY
AGREEMENT) AND ANY OTHER OBLIGATIONS TO LAURUS.  FURTHERMORE, NO PAYMENTS OR
OTHER DISTRIBUTIONS WHATSOEVER PURSUANT TO THE TERMS OF THE BRIDGE FINANCING OR
OTHERWISE TO THE SUBORDINATED LENDERS SHALL BE MADE, NOR SHALL ANY PROPERTY OR
ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES BE APPLIED TO THE PURCHASE OR
OTHER ACQUISITION OR RETIREMENT OF ANY LIABILITY TO THE SUBORDINATED LENDERS
PURSUANT TO THE BRIDGE FINANCING OR OTHERWISE.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS PARAGRAPH 3(B) OR ELSEWHERE IN THIS AGREEMENT, (I)
THE COMPANY AND ITS SUBSIDIARIES MAY MAKE REGULARLY SCHEDULED PRINCIPAL AND
INTEREST PAYMENTS, AS THE CASE MAY BE, TO THE SUBORDINATED LENDERS PURSUANT TO
THE BRIDGE FINANCING, SO LONG AS (A) NO EVENT OF DEFAULT (AS DEFINED IN THE NOTE
AND AS DEFINED IN THE SECURITY AGREEMENT) HAS OCCURRED AND IS CONTINUING AT THE
TIME OF ANY SUCH PAYMENT AND (B) THE AMOUNT OF SUCH REGULARLY SCHEDULED
PRINCIPAL PAYMENTS AND THE RATE OF INTEREST, IN EACH CASE, PAYABLE TO THE
SUBORDINATED LENDERS PURSUANT TO THE TERMS OF THE BRIDGE FINANCING IS NOT
INCREASED FROM THAT IN EFFECT ON THE DATE OF EFFECTIVENESS OF THIS AGREEMENT
PURSUANT TO SECTION 4(B) HEREOF; PROVIDED, HOWEVER, THAT IF THE EVENT OF DEFAULT
OCCURS PURSUANT TO THE NOTE OR THE SECURITY AGREEMENT, REGULARLY SCHEDULED
PRINCIPAL AND INTEREST PAYMENTS, AS THE CASE MAY BE, TO THE SUBORDINATED LENDERS
PURSUANT TO THE BRIDGE FINANCING MAY RESUME UPON THE EXPIRATION OF THE 180-DAY
PERIOD FOLLOWING THE DATE OF SUCH EVENT OF DEFAULT .


 

The consent set forth in this paragraph 3 shall be applicable, and be limited,
only to the Bridge Financing.

 


4.                                       MISCELLANEOUS.


 


(A)                                  FURTHER ASSURANCES.  THE COMPANY AGREES TO
COOPERATE FULLY WITH LAURUS IN CONNECTION WITH THE TRANSACTIONS AND OBLIGATIONS
CONTEMPLATED BY THIS AGREEMENT.  WITHOUT LIMITING

 

2

--------------------------------------------------------------------------------


 

the generality of the foregoing, from time to time, at the request of Laurus and
without further consideration, the Company will execute and deliver, or cause to
be executed and delivered, such other instruments and take such other action as
Laurus may reasonably request in order to carry out the purposes of this
Agreement.


 


(B)                                 EFFECTIVENESS.  THIS AGREEMENT SHALL NOT BE
EFFECTIVE UNTIL SUCH TIME AS LAURUS HAS HAD THE OPPORTUNITY TO REVIEW AND
COMMENT ON THE DEFINITIVE DOCUMENTATION OF THE BRIDGE FINANCING AND CONSENTS TO
THE FINAL FORM THEREOF.


 


(C)                                  RATIFICATION; EFFECT.  THIS AGREEMENT SHALL
BE CONSTRUED IN CONNECTION WITH AND AS PART OF EACH OF THE NOTE AND WARRANT, AS
APPLICABLE, AND ALL TERMS, CONDITIONS, REPRESENTATIONS, WARRANTIES, COVENANTS
AND AGREEMENTS SET FORTH IN EACH OF THE NOTE AND WARRANT AND EACH OTHER
INSTRUMENT OR AGREEMENT REFERRED TO IN THE NOTE OR WARRANT, AS APPLICABLE,
EXCEPT AS HEREIN AMENDED, ARE HEREBY RATIFIED AND CONFIRMED AND SHALL REMAIN IN
FULL FORCE AND EFFECT.


 


(D)                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH SUCH COUNTERPART CONSTITUTING AN
ORIGINAL AND ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.


 


(E)                                  NON-PUBLIC INFORMATION.  LAURUS UNDERSTANDS
THAT THE COMPANY HAS AN AFFIRMATIVE OBLIGATION TO MAKE PROMPT PUBLIC DISCLOSURE
OF MATERIAL AGREEMENTS AND MATERIAL AMENDMENTS TO SUCH AGREEMENTS. THE COMPANY
COVENANTS TO DISCLOSE THE MATERIAL INFORMATION SET FORTH HEREIN ON FORM 8-K
WITHIN FOUR (4) DAYS OF THE DATE HEREOF.

 

[Signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

 

 

THE COMPANY:

 

 

 

 

 

 

 

DynTek, Inc.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LAURUS:

 

 

 

 

 

 

 

Laurus Master Fund, Ltd.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

 

 

 

 

SUBORDINATED LENDERS:

 

 

 

 

 

 

 

 

 

SACC Partners, L.P.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lloyd Miller

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

COLLATERAL

 

A security interest will be taken in the following by the Subordinated Lenders,
to the extent a security interest may be taken therein under applicable law:

 


(A)                                  ALL ACCOUNTS;


 


(B)                                 ALL CHATTEL PAPER;


 


(C)                                  ALL DOCUMENTS;


 


(D)                                 ALL GENERAL INTANGIBLES (INCLUDING MARKS,
COPYRIGHTS, PATENTS, PAYMENT INTANGIBLES, PROPRIETARY INFORMATION AND TRADE
SECRETS);


 


(E)                                  ALL GOODS (INCLUDING INVENTORY, EQUIPMENT
AND FIXTURES);


 


(F)                                    ALL INSTRUMENTS;


 


(G)                                 ALL INVESTMENT PROPERTY, INCLUDING (I) ALL
SHARES OF THE CAPITAL STOCK OR MEMBERSHIP INTERESTS OF EACH SUBSIDIARY OWNED OR
HELD BY EACH DEBTOR, WHETHER NOW OWNED OR HEREAFTER FORMED OR ACQUIRED (THOSE
SHARES AND MEMBERSHIP INTERESTS BEING LISTED AND DESCRIBED ON SCHEDULE A
ATTACHED HERETO), AND ALL SUBSTITUTIONS AND ADDITIONS TO SUCH SHARES (HEREIN,
THE “PLEDGED SECURITIES”), (II) ALL DIVIDENDS, DISTRIBUTIONS, AND SUMS
DISTRIBUTABLE OR PAYABLE FROM, UPON OR IN RESPECT OF THE PLEDGED SECURITIES, AND
(III) ALL OTHER RIGHTS AND PRIVILEGES INCIDENT TO THE PLEDGED SECURITIES (ALL OF
THE FOREGOING BEING HEREINAFTER REFERRED TO COLLECTIVELY AS THE “STOCK
COLLATERAL”);


 


(H)                                 ALL DEPOSIT ACCOUNTS OF SUCH DEBTOR,
INCLUDING ALL BLOCKED ACCOUNTS, CONCENTRATION ACCOUNTS, DISBURSEMENT ACCOUNTS,
AND ALL OTHER BANK  ACCOUNTS AND ALL DEPOSITS THEREIN;


 


(I)                                     ALL MONEY, CASH OR CASH EQUIVALENTS OF
SUCH DEBTOR;


 


(J)                                     ALL SUPPORTING OBLIGATIONS AND
LETTER-OF-CREDIT RIGHTS OF SUCH DEBTOR;


 


(K)                                  TO THE EXTENT NOT OTHERWISE INCLUDED, ALL
PROCEEDS, TORT CLAIMS, INSURANCE CLAIMS AND OTHER RIGHTS TO PAYMENTS NOT
OTHERWISE INCLUDED IN THE FOREGOING AND PRODUCTS OF THE FOREGOING AND ALL
ACCESSIONS TO, SUBSTITUTIONS AND REPLACEMENTS FOR, AND RENTS AND PROFITS OF,
EACH OF THE FOREGOING.


 

4

--------------------------------------------------------------------------------


 

SCHEDULE A

 

1.                                       Subsidiaries of DynTek, Inc.:

 

NAME OF SUBSIDIARY

 

STATE OF INCORPORATION

BugSolver.Com, Inc. (*)

 

Delaware

DynTek Services, Inc. (*)

 

Delaware

TekInsight e-Government Services, Inc. (*)

 

Delaware

TekInsight Research, Inc. (*)

 

New York

--------------------------------------------------------------------------------

(*)                                 The Company owns 100% of the issued and
outstanding capital stock of each of the subsidiaries listed above.

 

2.                                       The Company owns seventeen percent
(17%) of the outstanding common stock of TekInsight, LLC, a Delaware limited
liability company.

 

5

--------------------------------------------------------------------------------